
	

113 HR 2717 IH: United States-Israel Missile Defense Cooperation Act of 2013
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2717
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mr. Roskam (for
			 himself and Mr. Deutch) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To authorize further assistance to Israel for the Iron
		  Dome anti-rocket defense system and authorization for cooperation on the
		  David’s Sling, Arrow, and Arrow 3 anti-missile defense
		  systems.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Israel Missile Defense
			 Cooperation Act of 2013.
		2.FindingsCongress finds the following:
			(1)The State of Israel remains under grave
			 threat and frequent attack from missiles, rockets, and mortar shells fired at
			 Israeli civilian targets by militants from Foreign Terrorist Organizations such
			 as Hamas and Palestinian Islamic Jihad on its southern border and by Hezbollah
			 on its northern border, which have killed, wounded, or inflicted psychological
			 trauma on countless Israelis. Additionally, Israel faces a potential ballistic
			 missile threat from Iran and Syria.
			(2)The United
			 States-Israel Enhanced Security Cooperation Act of 2012 (22 U.S.C. 8601 et
			 seq.) established the policy of the United States to support the inherent right
			 of Israel to self-defense.
			(3)The United States
			 remains committed to Israel’s qualitative military edge, including its
			 advantage over non-state actors such as Hezbollah and Hamas, which boast
			 increasingly sophisticated and powerful weapons as a result of support from
			 Iran, Syria, and other state actors.
			(4)The United States
			 can help to advance its own vital national security interests and the cause of
			 Middle Eastern peace and stability by supporting Israel’s ability to defend
			 itself against missiles, rockets, and other threats.
			(5)United
			 States-Israel missile defense cooperation dates back over two decades with
			 great success, such as the Arrow Weapon System, which is already protecting
			 Israel. These systems are life-saving, war-preventing and the technologies of
			 the cooperative programs belong to both the United States and Israel.
			(6)United States industries are equal partners
			 in the development of the cooperative systems, which creates employment
			 opportunities in the United States and Israel. All technical milestones to date
			 have been met on time.
			(7)The David’s Sling
			 Weapon System (DSWS), in joint development by the United States and Israel, is
			 being designed to intercept short-range and medium-range ballistic missiles,
			 long-range rockets, and cruise missiles.
			(8)The David’s Sling
			 Weapon System successfully intercepted an inert medium-range rocket in November
			 2012, and defense officials expect the program to be fully operational as
			 planned on time.
			(9)The Arrow 3 Weapon
			 System, in joint development by the United States and Israel, is being designed
			 to intercept long-range missiles in high altitude in order to minimize leakage
			 from a nuclear or chemical warhead.
			(10)The Arrow 3 Weapon System completed a
			 successful fly-out test in February 2013 and July 2013.
			(11)The Arrow Weapon System, in joint
			 development between the United States and Israel, has been operational since
			 2000 and targets medium-range ballistic missiles.
			(12)The Israeli
			 Defense Forces report that the Iron Dome anti-rocket defense system has
			 achieved a success rate of more than 85 percent, intercepting rockets bound for
			 residential neighborhoods, busy road junctions, shopping centers, and crowded
			 streets across Israel.
			(13)The success of the Iron Dome anti-rocket
			 defense system during Operation Pillar of Defense in November 2012 averted
			 massive Israeli casualties, thereby decreasing Israel’s need to conduct a
			 ground-based attack against Gaza-based terrorists, enhancing Israel’s
			 operational flexibility, and preventing terrorists from plunging the region
			 into crisis whenever they choose.
			(14)Israel has
			 indicated that it is ready to share the technology of the Iron Dome anti-rocket
			 defense system with the United States, which would strengthen United States
			 defense capabilities.
			(15)The Government of
			 Israel currently has five operational Iron Dome batteries deployed in the
			 field, which are far from sufficient to protect all of Israel’s
			 territory.
			3.Authorization of
			 assistance to Israel for the Iron Dome anti-rocket defense system and
			 authorization for cooperation on the David’s Sling, Arrow, and Arrow 3
			 anti-missile defense systemsThe President, acting through the Secretary
			 of Defense and the Secretary of State, is authorized to provide assistance,
			 upon request of the Government of Israel, for the procurement of the Iron Dome
			 anti-rocket defense system, as well as authorization for cooperation on the
			 development, maintenance, enhancement, and sustainment of the David’s Sling,
			 Arrow, and Arrow 3 anti-missile defense systems, for the purposes of
			 intercepting short-range, medium-range, and long-range rockets, missiles, and
			 projectiles launched against Israel.
		
